      Case 3:18-cv-05215-JD Document 101 Filed 05/26/20 Page 1 of 4


 1   Timothy W. Moppin (SBN 133363)           LATHAM & WATKINS LLP
     Attorney at Law                          Jamie L. Wine (Bar No. 181373)
 2   2015 Junction Avenue                     Kuan Huang (pro hac vice)
 3   El Cerrito, CA 94530                     885 Third Avenue
     Telephone: (510) 232-0442                New York, NY 10022
 4   Email: timmoppin@yahoo.com               Phone: (212) 906-1200
            timmoppin@aol.com                 Facsimile: (212) 751-4864
 5                                            Email: jamie.wine@lw.com
     Richard M. Nichols (SBN 166638)          Email: kuan.huang@lw.com
 6   876 Arlene Way
     Novato, CA 94530                         Michele D. Johnson (Bar No. 198298)
 7
     Telephone: (415) 314-0066                650 Town Center Drive, 20th Floor
 8   Email: Rnicholspc@gmail.com              Costa Mesa, CA 92626
                                              Phone: (714) 540-1235
 9   Attorneys for Plaintiff                  Facsimile: (714) 755-8290
     HOPE SOLO                                Email: michele.johnson@lw.com
10   [Additional Counsel on signature page]
11                                            Sarah M. Gragert (pro hac vice)
                                              555 11th St. NW, Suite 1000
12                                            Washington, D.C. 20004
                                              Phone: (202) 637-2200
13                                            Facsimile: (202) 637-2201
                                              Email: sarah.gragert@lw.com
14

15                                            Attorneys for Defendant
                                              UNITED STATES SOCCER FEDERATION, INC.
16

17
                              UNITED STATES DISTRICT COURT
18
                            NORTHERN DISTRICT OF CALIFORNIA
19                               SAN FRANCISCO DIVISION

20   HOPE SOLO,                                 Case No. 3:18-CV-05215 JD

21                 Plaintiff,                   JOINT STATEMENT REGARDING
                                                RELEVANT DEVELOPMENTS IN THE
22          v.                                  MORGAN LITIGATION

23   UNITED STATES SOCCER FEDERATION, Complaint Filed: August 24, 2018
     INC.
24
                   Defendant
25

26

27

28

     JOINT STATEMENT REGARDING RELEVANT DEVELOPMENTS IN THE MORGAN
     LITIGATION CASE NO. 3:18-CV-05215 JD
       Case 3:18-cv-05215-JD Document 101 Filed 05/26/20 Page 2 of 4


 1
            Plaintiff Hope Solo (“Plaintiff”) and Defendant U.S. Soccer Federation, Inc.
 2
     (“Defendant”), pursuant to this Court’s February 26, 2020 Order, hereby submit this joint
 3
     statement advising the Court of relevant developments in the litigation pending in the Central
 4
     District of California, Morgan, et al. v. United States Soccer Federation, Inc., Case No. 2:19-cv-
 5
     01717-RGK-AGR (C.D. Cal.) (the “Morgan litigation”):
 6
            1.      On November 8, 2019, the District Judge in the Morgan litigation certified a Rule
 7
     23(b)(3) class on the Title VII claims at issue defined as “All WNT players who were members of
 8
     the WNT at any time from February 4, 2015 through the date of class certification,” and also
 9
     conditionally certified a collective action on the Equal Pay claims pursuant to 29 U.S.C. § 216(b).
10
     (Morgan, ECF No. 98). Plaintiff did not opt out of the Title VII class under Rule 23(b)(3), but she
11
     also did not opt into the Equal Pay collective action.
12
            2.      On May 1, 2020, the Morgan court issued an Order denying the plaintiffs’ motion
13
     for summary judgment, and granting U.S. Soccer’s motion for summary judgment in part,
14
     dismissing the plaintiffs’ Equal Pay Act claims, Title VII pay discrimination claims, and certain
15
     of the plaintiffs’ Title VII claims of working condition discrimination related to on-field playing
16
     conditions (Morgan, ECF No. 250). The Morgan court denied U.S. Soccer’s motion for summary
17
     judgment with respect to the plaintiffs’ remaining Title VII working conditions discrimination
18
     claims related to (1) charter flights and hotel accommodations, and (2) medical and training
19
     support.
20
            3.      On May 8, 2020, the Morgan plaintiffs filed an unopposed motion for entry of a
21
     final judgment pursuant to Rule 54(b) as to their Equal Pay Act and Title VII pay discrimination
22
     claims (Morgan, ECF No. 253) (“Rule 54(b) Motion”). That Motion is still pending.
23
            4.      The Morgan plaintiffs have stated their intent to appeal the Court’s ruling
24
     dismissing its Title VII and Equal Pay compensation claims.
25
            5.      On May 8, 2020, the Morgan plaintiffs also filed an unopposed ex parte application
26
     to stay the June 16, 2020 trial pending the resolution of the Rule 54(b) Motion and any appeal
27
     (Morgan, ECF No. 254). On May 15, 2020, the Morgan Court denied plaintiffs’ ex parte
28

     JOINT STATEMENT REGARDING RELEVANT DEVELOPMENTS IN THE MORGAN LITIGATION
     CASE NO. 3:18-CV-05215 JD             1
       Case 3:18-cv-05215-JD Document 101 Filed 05/26/20 Page 3 of 4


 1
     application (Morgan¸ ECF No. 258), and issued a scheduling notice, continuing the pretrial
 2
     conference to August 31, 2020, and the trial to September 15, 2020 (Morgan, ECF No. 256).
 3
             6.      U.S. Soccer intends to seek leave to lift the stay for the limited purpose of
 4
     submitting a dispositive motion addressing the effect of the summary judgment decision in the
 5
     Morgan action on Plaintiff’s claims here. Plaintiff will oppose U.S. Soccer’s motion to lift the
 6
     stay for the purpose of addressing the effect of the Morgan summary judgment on the claims here.
 7
             7.      Plaintiff and U.S. Soccer intend to continue to work cooperatively towards a
 8
     resolution in this action.
 9

10    DATED: May 26, 2020                         By:/s/ Jamie L. Wine
                                                  Jamie L. Wine (Bar No. 181373)
11                                                Kuan Huang (pro hac vice)
12                                                LATHAM & WATKINS LLP
                                                  885 Third Avenue
13                                                New York, NY 10022
                                                  Phone: (212) 906-1200
14                                                Facsimile: (212) 751-4864
                                                  Email: jamie.wine@lw.com
15                                                Email: kuan.huang@lw.com
16
                                                  Michele D. Johnson (Bar No. 198298)
17                                                LATHAM & WATKINS LLP
                                                  650 Town Center Drive, 20th Floor
18                                                Costa Mesa, CA 92626
                                                  Phone: (714) 540-1235
19
                                                  Facsimile: (714) 755-8290
20                                                Email: michele.johnson@lw.com

21                                                Sarah M. Gragert (pro hac vice)
                                                  LATHAM &WATKINS
22                                                555 11th St. NW, Suite 1000
                                                  Washington, D.C. 20004
23
                                                  Phone: (202) 637-2200
24                                                Facsimile: (202) 637-2201
                                                  Email: sarah.gragert@lw.com
25
                                                  Attorneys for Defendant U.S. Soccer Federation,
26                                                Inc.
27

28

     JOINT STATEMENT REGARDING RELEVANT DEVELOPMENTS IN THE MORGAN
     LITIGATION CASE NO. 3:18-CV-05215 JD 2
       Case 3:18-cv-05215-JD Document 101 Filed 05/26/20 Page 4 of 4


 1    DATED: May 26, 2020                            By:/s/ A.J. de Bartolomeo_________________
                                                     A.J. de Bartolomeo (SBN 136502)
 2                                                   TADLER LAW LLP
                                                     P.O. Box 475847
 3                                                   San Francisco, CA 94147-5847
                                                     Telephone: (415) 226-0260
 4                                                   Email: ajd@tadlerlaw.com
 5                                                   Brian R. Morrison (admitted pro hac vice)
 6                                                   TADLER LAW LLP
                                                     One Penn Plaza, 36th Floor
 7                                                   New York, NY 10119
                                                     Telephone: (646) 924-1040
 8                                                   Email: bmorrison@tadlerlaw.com
 9                                                   Timothy W. Moppin (SBN 133363)
10                                                   Attorney at Law
                                                     2015 Junction Avenue
11                                                   El Cerrito, CA 94530
                                                     Telephone: (510) 232-0442
12                                                   Email: timmoppin@yahoo.com
                                                            timmoppin@aol.com
13
                                                     Richard M. Nichols (SBN 166638)
14
                                                     876 Arlene Way
15                                                   Novato, CA 94530
                                                     Telephone: (415) 314-0066
16                                                   Email: Rnicholspc@gmail.com
17                                                   Paul K. Stafford
                                                     THOMPSON & KNIGHT LLP
18
                                                     1722 Routh Street, Suite 1500
19                                                   Dallas, TX 75201
                                                     Telephone: (214) 969-1106
20                                                   Email: paul.stafford@tklaw.com
21                                                   Attorneys for Plaintiff Hope Solo
22

23                                    SIGNATURE ATTESTATION

24          Pursuant to Local Rule 5-1, I certify that all other signatories listed, on whose behalf the

25   filing is submitted, concur in the filing’s content and have authorized the filing.

26    DATED: May 26, 2020                            By: /s/ Jamie L. Wine
                                                     Jamie L. Wine
27

28

     JOINT STATEMENT REGARDING RELEVANT DEVELOPMENTS IN THE MORGAN
     LITIGATION CASE NO. 3:18-CV-05215 JD 3
